STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    July 21, 2016
               Plaintiff-Appellee,

v                                                                   No. 325782
                                                                    Wayne Circuit Court
GARY PATRICK LEWIS,                                                 LC No. 14-006454-FH

               Defendant-Appellant.


Before: TALBOT, C.J., and MURRAY and SERVITTO, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of four counts of third-degree
arson, MCL 750.74, and one count of second-degree arson, MCL 750.73(1).1 Defendant was
sentenced, as a fourth habitual offender, MCL 769.12, to 17 to 30 years’ imprisonment for each
of his convictions. We vacate defendant’s convictions and remand for a new trial.

                                I. FACTS AND PROCEEDINGS

                                     A. PRELIMINARY EXAM

        At the start of defendant’s preliminary examination, the trial court asked defendant to
state his full name on the record. In response, defendant stated, “I’m not talking. I don’t have no
attorney. This man disrespecting me. You all violating my rights. I’m through with it. I’m
through with it.” The trial court then stated that it had appointed lawyers for defendant on
multiple occasions, that defendant had indicated his displeasure with each of the lawyers that
were appointed, and that defendant had in fact grieved each of the prior counsel.

       In light of this, the trial court found that defendant had “elected that he would prefer not
to have a lawyer to represent him and we’re going to proceed.”2 In response, defendant stated, “I


1
 Defendant was charged with, and acquitted of, one additional count of third-degree arson, MCL
750.74.
2
  At an earlier proceeding defendant had indicated that he wanted to represent himself, but
apparently had a subsequent change of heart.


                                                -1-
never said that.” The trial court then reiterated that the preliminary examination would proceed
and that defendant’s former trial counsel, Brian Scherer, would act as stand-by counsel.

         As the prosecution called Mollison Folson to testify, defendant stated, “I’m not going to
participate in this legal bullshit.” The court then warned defendant that he would be expelled
from the courtroom if he continued his outburst. Defendant continued to interrupt the court
while using profane language, so the trial court expelled defendant from the courtroom. After
defendant was removed, the trial court told Scherer that he was free to leave as well. The court
then continued with the preliminary examination, and after hearing testimony from six witnesses,
the trial court held that there was sufficient probable cause to bind defendant over for trial.

                                           B. TRIAL

       After defendant was bound over for trial, the following evidence was presented to the
jury. At 10:30 a.m. on March 2, 2014, Folson observed defendant walking down Russell Street
in Detroit. Folson heard defendant yelling loudly about how he had observed a white man raping
several women. Folson then observed defendant walk into a vacant home located at 20527
Russell for 10 minutes. When defendant exited the home, he spoke with Folson briefly and then
left. An hour later, Folson observed firemen attempting to put out a fire at 20527 Russell.

       At 11:30 a.m., Raven Jackson and her husband, Christopher Goward, were loading up a
van in front of their home, located at 20514 Hull in Detroit. Jackson and Goward observed
defendant yelling and walking down their street. They then observed defendant enter the vacant
house next-door, located at 20520 Hull. Approximately four minutes later, Jackson and Goward
observed smoke coming out of 20520 Hull. The home eventually began burning and the fire
spread and damaged 20514 Hull.

        On the same day, Ronnie Blanton was taking pictures of a vacant house located at 20438
Hawthorne in Detroit. While he was taking pictures, Blanton observed defendant walking down
Hawthorne and yelling into a cellular phone. Defendant then walked into a vacant house next
door, located at 20430 Hawthorne. After defendant exited the home, Blanton observed smoke
coming from the home. Blanton’s coworker, David Forman, approached defendant, at which
point defendant threatened to shoot Forman. Blanton asked defendant if he set the home on fire,
but defendant did not respond. The fire eventually spread to 20438 Hawthorne and damaged the
home.

       Lieutenant Jamel Mayers and Lieutenant Dennis Richardson were dispatched to
Hawthorne Street to investigate the fires. Upon arriving, Blanton provided the officers with a
description of defendant. Mayers and Richardson then began to search the area for defendant.
After driving around, they spotted defendant and ordered him to stop. Defendant began to flee,
but Mayers and Richardson were able to apprehend him. A search of defendant’s pocket
revealed four cigarette lighters.

                                 II. ISSUES AND ANALYSIS

                                    A. ABSENT COUNSEL



                                               -2-
         Defendant first argues that he was denied his Sixth Amendment right to counsel when
the trial court dismissed both defendant and his counsel from the courtroom during defendant’s
preliminary examination. As the law in Michigan currently stands, he is correct.

                  A. MICHIGAN’S INTERPRETATION OF FEDERAL LAW

        “The Sixth Amendment safeguards the right to counsel at all critical stages of the
criminal process for an accused who faces incarceration.” People v Williams, 470 Mich. 634,
641; 683 NW2d 597 (2004).3 A preliminary examination is a critical stage at which a defendant
has a right to counsel. Coleman v Alabama, 399 U.S. 1, 9; 90 S. Ct. 1999; 26 L. Ed. 2d 387 (1970);
Duncan v Michigan, 284 Mich. App. 246, 264; 774 NW2d 89 (2009), rev’d on other grounds by
486 Mich. 1071 (2010). Both our Court and the Supreme Court (albeit in an order) have
unequivocally stated that it “is well established that a total or complete deprivation of the right to
counsel at a critical stage of a criminal proceeding is a structural error requiring automatic
reversal.” People v Buie, 298 Mich. App. 50, 61-62; 825 NW2d 361 (2012), quoting People v
Willing, 267 Mich. App. 208, 224; 704 NW2d 472 (2005). See also People v Arnold, 477 Mich.
852, 852-853; 720 NW2d 740 (2006). Because defendant did not have counsel4 during the
preliminary exam, which according to Coleman is a critical stage in the proceedings, a structural
error has occurred that, according to Buie, Willing and Arnold, requires automatic reversal.
Accordingly, we must reverse defendant’s convictions and remand for a new trial.

                  2. THE CORRECT INTERPRETATION OF FEDERAL LAW

         Although the principles articulated in Buie, Willing and Arnold appear to be absolute and
thus require an automatic reversal, we express our belief that the denial of counsel at a critical
stage of a criminal proceeding does not always require automatic reversal. Instead, when
confronted with such a situation, a court must determine whether the denial of counsel at a
critical stage constitutes a structural error that infects the entire proceedings, and if so, automatic


3
 “The Sixth Amendment right to counsel is applicable to the states through the Due Process
Clause of the Fourteenth Amendment.” Williams, 470 Mich. at 641.
4
  It is possible to conclude that defendant’s conduct at the preliminary exam forfeited his right to
counsel, People v Kammeraad, 307 Mich. App. 98; 858 NW2d 490 (2014), but the prosecution
has not made the argument. But the facts show that the trial court appointed multiple attorneys
to represent defendant (all before the preliminary exam even took place), yet defendant rejected
each one of them. The trial court also noted that defendant had already grieved each one of
them, and reasonably determined that the same thing would occur if he continued to appoint
counsel to represent defendant. Although defendant denied that he was refusing the assistance of
counsel, his actions reflected a desire not to be represented. These actions also rebuked any
waiver attempt, leaving the court (as it recognized) in a dilemma—either continue to appoint
counsel and have defendant terminate them and further prolong the proceedings, or continue the
exam without defense counsel to test the prosecution’s case. The court chose the latter course,
and on the basis of the forfeiture doctrine announced in Kammeraad, it could be argued that this
did not violate defendant’s Sixth Amendment right to counsel.


                                                 -3-
reversal is then required. However, if the denial of counsel at a critical stage does not infect the
entire proceedings, then a court must determine whether the denial of counsel at a critical stage
constitutes harmless error. Indeed, there is a wealth of both federal and state decisions that come
to the same conclusion under very similar circumstances. We address those below.

        Because we are addressing an alleged federal constitutional error, we are guided by
federal precedent. People v Anderson, 446 Mich. 392, 404; 521 NW2d 538 (1994). Under
federal constitutional law, as our state courts have noted, “most constitutional errors can be
harmless, but [] a limited class of constitutional errors are structural and are subject to automatic
reversal.” People v Duncan, 462 Mich. 47, 51; 610 NW2d 551 (2000), citing Neder v United
States, 527 U.S. 1, 8; 119 S. Ct. 1827; 144 L. Ed. 2d 35 (1999). “Structural errors, as explained in
Neder, are intrinsically harmful, without regard to their effect on the outcome, so as to require
automatic reversal.” Duncan, 462 Mich. at 51. This hold true because “structural errors deprive
defendants of basic protections without which a criminal trial cannot reliably serve its function as
a vehicle for a determination of guilt or innocence.” Id. at 52. An error becomes a structural
defect when it “infects the entire trial mechanism” Anderson, 446 Mich. at 406. See also
Arizona v Fulminate, 499 U.S. 279, 309-310; 111 S. Ct. 1246; 113 L. Ed. 2d 302 (1991).

        We have previously defined a structural error as a defect “that affect[s] the framework of
the trial, affect[s] the truth-gathering process and deprive[s] the trial constitutional protection
without which the trial cannot reliably serve its function as a vehicle for determination of guilt or
innocence.” People v Watkins, 247 Mich. App. 14, 26; 634 NW2d 370 (2001). As the Watkins
Court noted, the United States Supreme Court has found very few errors that rise to the level of
structural error, and those few found to be structural error include “(1) a complete denial of
counsel, (2) a biased trial judge, (3) racial discrimination in grand jury selection, (4) denial of
self-representation, (5) denial of a public trial, and (6) a defective reasonable doubt instruction.”
Id. A finding of structural error is the exception, rather than the rule. Id. at 26-27.

        Contrary to the categorical statements by the Buie and Willing Courts regarding the need
for automatic reversal, the United States Supreme Court concluded long ago that the failure to
provide defendant with counsel at a preliminary examination does not require automatic reversal.
In Coleman, where the Supreme Court first held that a preliminary exam is a critical stage of a
criminal proceeding at which defendant has a right to counsel, the Court held that defendant was
deprived of counsel during that critical stage, but nevertheless remanded the matter to the
Alabama courts to determine whether trial counsel’s absence constituted harmless error. See
Coleman, 399 U.S. at 11.

        Defendant argues, and the Buie and Willing Courts seemed to hold, that United States v
Cronic, 466 U.S. 648; 104 S. Ct. 2039; 80 L. Ed. 2d 657 (1984), decided some 14 years after
Coleman, now requires application of an automatic reversal standard anytime there is a denial of
counsel at a critical stage in the proceeding. See Willing, 267 Mich. App. at 224 n 32. But as
Justice MARKMAN has recognized, “every federal circuit court of appeals has stated, post-Cronic,
that an absence of counsel at a critical stage may, under some circumstances, be reviewed for
harmless error.” People v Murphy, 481 Mich. 919, 923; 750 NW2d 582 (2008) (MARKMAN, J.,
concurring). State courts have also recognized that Coleman adopted a harmless error test for
certain constitutional deprivations occurring at critical stages of criminal proceedings, and that
Cronic has not altered Coleman’s principle. People v Tena, 156 Cal App 4th 598, 613; 67 Cal

                                                -4-
Rptr 3d 412 (2007); State v Dennis, 185 NJ 300, 302; 885 A2d 429 (NJ, 2005); State v Brown,
279 Conn 493, 506-507, 507 n 5; 903 A2d 169 (Conn, 2006); Commonwealth v Carver, 292 Pa
Super 177, 179-180; 436 A2d 1209 (Pa, 1981).

        In light of this plethora of case law, it is difficult to say that a structural error warrants
automatic reversal every time a defendant is deprived of counsel at a critical stage of the
proceedings, as both Buie and Willing stated. Not only is such a proposition contrary to the cases
noted above (most especially Coleman and all those cited by Justice MARKMAN), but it also
disregards what the Supreme Court has repeatedly said must be shown before automatic reversal
is required: a defect that undermines the entire proceeding. See United States v Dominguez
Benitez, 542 U.S. 74, 81; 124 S. Ct. 2333; 159 L. Ed. 2d 157 (2004) (“It is only for certain structural
errors undermining the fairness of a criminal proceeding as a whole that even preserved error
requires reversal without regard to the mistake’s effect on the proceeding); Fulminate, 499 U.S. at
310 (Referring to structural errors requiring automatic reversal, the Court stated that “[e]ach of
these constitutional deprivations is a similar structural defect affecting the framework within
which the trial proceeds, rather than simply an error in the trial process itself.”); Sweeney v
United States, 766 F3d 857, 860 (CA 8, 2014) (the court noted that “[o]nly structural defects that
undermine ‘the fairness of a criminal proceeding as a whole…require[] reversal without regard
to the mistake’s effect on the proceeding.’ ”).

        As Coleman made clear, the absence of counsel at the preliminary hearing does not
necessarily undermine the fairness of the entire criminal proceeding. It is one step in the
criminal proceedings, and particularly when no evidence from that exam is used at trial, is not
considered a “Sixth Amendment violation[] that pervade[s] the entire proceeding” that can
“never be considered harmless.” Sweeney, 766 F3d at 860-861, quoting Satterwhite v Texas, 486
U.S. 249, 256; 108 S. Ct. 1792; 100 L. Ed. 2d 284 (1988). Accord: Tena, 156 Cal App 4th at 613
(“an error that would constitute a structural defect at trial is not invariably reversible per se when
confined to the preliminary hearing.”); Norton v State, 43 P3d 404, 408 (Ok App, 2002) (“We
therefore hold, consistent with Coleman[], that the denial of counsel at a preliminary hearing is
subject to harmless error analysis.”). Accordingly, we would apply a harmless error test to the
Sixth Amendment violation that occurred here.

        At oral argument before this Court, defense counsel conceded that no evidence from the
preliminary exam was used at trial. Defendant also did not waive any rights or defenses by not
participating in the preliminary exam. There is also no doubt that defendant had counsel during
the remainder of the proceedings, including the entire trial. We would therefore hold that the
denial of defendant’s Sixth Amendment right to counsel, though occurring at a critical stage, was
harmless error. See United States v Owen, 407 F3d 222, 227 (CA 4, 2005) (discussing much of
the same criteria and finding harmless error).

                                    III. REMAINING ISSUES

        Although we have already concluded that we are required to reverse defendant’s
convictions and remand for a new trial, for the sake of expediency we turn to those remaining
issues raised by defendant that may arise at retrial.

                                 A. PHOTOGRAPHIC LINE-UP

                                                 -5-
         Defendant argues that he was denied a fair trial when evidence regarding a photographic
line-up that was conducted while defendant was in custody was admitted at trial. Defendant
argues that, because he was in custody, a corporeal lineup should have been used, and that at the
very least, counsel should have been present at the photographic line-up. Defendant also argues
that his trial counsel was ineffective for failing to move for suppression of the line-up and for
failing to request a corporeal lineup.

       In order to preserve an issue regarding suppression of identification, the defendant must
move the trial court to suppress the identification or move for a hearing regarding the
suggestiveness of the prior identification. People v Daniels, 163 Mich. App. 703, 710; 415 NW2d
282 (1987). Defendant did neither, so this issue is not preserved for appeal.

        This Court reviews unpreserved issues for plain error affecting a defendant’s substantial
rights. People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). In order to avoid
forfeiture of the issue, (1) error must have occurred (2) the error must have been plain, i.e., clear
or obvious and (3) the plain error affected the defendant’s substantial rights. Id. This third
requirement is satisfied if the defendant can demonstrate prejudice, i.e., that the error affected the
outcome of the lower court proceedings. Id. If the defendant satisfies these three requirements,
this Court will only grant reversal when the plain error resulted in the conviction of an innocent
defendant or “seriously affected the fairness, integrity, or public reputation of judicial
proceedings.” Id.

        Under Michigan law, identification by a corporeal lineup is required when an accused is
in custody unless a legitimate reason for holding a photographic line-up exists. People v
Kurylczyk, 443 Mich. 289, 298; 505 NW2d 528 (1993). Legitimate reasons for conducting a
photographic line-up instead of a corporeal lineup when the defendant is in custody include (1) it
is not possible to arrange a proper lineup, (2) there are an insufficient number of individuals
available who have similar physical characteristics, (3) the nature of the case requires an
immediate identification, (4) the witnesses are located too far away from the location of the
accused, (5) the accused refuses to participate and would seek to destroy the value of the
identification. People v Anderson, 389 Mich. 155, 186 n 1, 187 n 2-5; 205 NW2d 461 (1973),
overruled on other grounds by People v Hickman, 470 Mich. 602; 684 NW2d 267 (2004).

        Because defendant never raised this issue in the trial court, the record is devoid of any
justification for using a photographic line-up instead of a corporeal line-up while defendant was
in custody. We will therefore assure that the decision to admit the identification evidence
resulting from the photographic line-up was plain error, because we conclude that defendant
cannot demonstrate that any error affected his substantial rights i.e., that it affected the outcome
of the lower court proceedings. While Jackson, Goward, and Folson were shown the
photographic line-up, Blanton was not and still identified defendant as the man who set fire to
20438 Hawthorne. In addition, because Jackson, Goward, and Folson had an independent basis
for their identifications of defendant, the in-court identification is still permissible if it can be
demonstrated that the witness had a basis, independent of the line-up, for the identification.
People v Gray, 457 Mich. 107, 114-115; 577 NW2d 92 (1998).

        The Gray Court stated that the following factors should be considered: (1) a prior
relationship with or knowledge of the defendant, (2) the opportunity to observe the offense, (3)

                                                 -6-
the length of time between the offense and the disputed identification, (4) the accuracy or
discrepancies in the line-up description and the defendant’s actual description, (5) any previous
proper identification or failure to identify the defendant, (6) any identification prior to the line-up
of another person as defendant, (7) the nature of the alleged offense and the physical and
psychological state of the victim, and (8) any idiosyncratic or special features of the defendant.
Id. at 116. While Jackson, Goward, and Folson did not have a prior relationship with defendant,
they all had an extended opportunity to observe defendant. They all testified that they watched
as he walked down the street and into the homes that were eventually set on fire. In addition, the
identifications made by Jackson and Goward were made within days of the fires.

        While defendant notes minor discrepancies in Goward’s and Folson’s description of what
defendant was wearing on the day in question, Goward accurately described defendant as
wearing a hat and a blue hooded jacket. In addition, Folson was able to provide a voice
identification of defendant. Finally, both Mayers and Richardson testified that when they
encountered defendant, he began to flee. Once defendant was apprehended, four cigarette
lighters were found in his pocket. Therefore, it cannot be said that the use of a photographic
line-up instead of a corporeal lineup affected defendant’s substantial rights.

                 B. ABSENCE OF COUNSEL AT PHOTOGRAPHIC LINE-UP

        In order to preserve a claim regarding denial of counsel at a photographic line-up,
defendant must challenge the line-up before or during the preliminary examination or make a
pretrial motion to suppress. People v Solomon, 82 Mich. App. 502, 506; 266 NW2d 453 (1978).
Defendant failed to do so, and this issue is not preserved for appeal. This Court reviews
unpreserved issues for plain error affecting a defendant’s substantial rights. Carines, 460 Mich.
at 763.

       The right to counsel at a photographic line-up attaches with custody. Anderson, 389
Mich. at 186-187. However, in Hickman, 470 Mich. at 603, the Court subsequently held that at
corporeal lineups the right to counsel does not attach until “the initiation of adversarial criminal
proceedings.” Adversarial criminal proceedings are considered to have commenced after a
“formal charge, preliminary hearing, indictment, information, or arraignment.” Kirby v Illinois,
406 U.S. 682, 689; 92 S. Ct. 1877; 32 L. Ed. 2d 411 (1972).

       The Court in Hickman ruled that Anderson’s expansion of the right to counsel to the
period before the initiation of adversarial criminal proceedings was not supported by either the
United States Constitution or the Michigan Constitution. Hickman, 470 Mich. at 603-604. While
Hickman involved a corporeal line-up, it stands to reason that no such right exists in the context
of photographic line-ups either. At the time of the line-up, defendant had been arrested, booked
into custody, and fingerprinted. However, because adversarial criminal proceedings had not
commenced at the time of the identification, the right of counsel had not yet attached to
defendant. Defendant was not entitled to counsel at the time of the photographic line-up.

                                  C. VOICE IDENTIFICATION




                                                 -7-
        Defendant next argues that he was denied due process of law when a voice identification
by Folson was admitted at trial, because the voice identification was suggestive and lacked a
sufficient foundation for admission.

        In order to preserve an issue regarding suppression of identification, the defendant must
move the trial court to suppress the identification or move for a hearing regarding the
suggestiveness of the prior identification. Daniels, 163 Mich. App. at 710. While defense counsel
objected to Folson’s testimony on the ground that it would be inflammatory under MRE 403, she
did not move to suppress Folson’s identification or move for a hearing regarding the
suggestiveness of the identification. Because this issue is not preserved for appeal, we review
for plain error affecting defendant’s substantial rights. Carines, 460 Mich. at 763.

        “The fairness of an identification procedure is evaluated in light of the total
circumstances to determine whether the procedure was so impermissibly suggestive that it led to
a substantial likelihood of misidentification.” People v Murphy (On Remand), 282 Mich. App.
571, 584; 766 NW2d 303 (2009). “Vocal identification evidence is competent if the identifying
witness demonstrates certainty . . . in the mind . . . by testimony that is positive and
unequivocal.” Id. In addition, voice identification must be based on a peculiarity in the voice or
on sufficient previous knowledge by the witness of the person’s voice. Id.

       The voice identification procedure was not so impermissibly suggestive that it led to a
substantial likelihood of misidentification. Id. Folson testified that defendant was yelling that a
white man had been raping several women and defendant asked Folson if he had seen the man.
Nothing has been offered to establish that the voice identification was impermissibly objective,
and the totality of the circumstances do not suggest otherwise. Folson then observed defendant
go into the home. When defendant emerged from the home, he again approached Folson and
asked if he had seen the man. This demonstrates that Folson had a high degree of attention to
defendant’s voice. Folson also testified that he was certain that defendant’s voice matched the
voice of the individual who walked into the home when he heard it just under five months later.
The totality of the circumstances, as well as Folson’s certainty that defendant was the
perpetrator, indicate that the voice identification was permissible.

        Defendant also argues that Folson’s vocal identification lacked an adequate foundation.
“An objection based on one ground at trial is insufficient to preserve an appellate attack based on
a different ground.” People v Stimage, 202 Mich. App. 28, 30; 507 NW2d 778 (1993). Therefore,
defendant’s objection to Folson’s testimony on MRE 403 grounds was insufficient to preserve a
foundational challenge on appeal. This Court reviews unpreserved issues for plain error
affecting a defendant’s substantial rights. Carines, 460 Mich. at 763.

        MRE 901(a) states that “[t]he requirement of authentication or identification as a
condition precedent to admissibility is satisfied by evidence sufficient to support a finding that
the matter in question is what its proponent claims.” The evidentiary rule provides examples of
proper authentication. In the context of voice identification, MRE 901(b)(5) provides that
“[i]dentification of a voice, whether heard firsthand or through mechanical or electronic
transmission or recording, by opinion based upon hearing the voice at any time under
circumstances connecting it with the alleged speaker” is an acceptable method of authentication.


                                                -8-
        As already noted, Folson had ample opportunity to hear defendant’s voice on the day in
question. Defendant was yelling and approached Folson twice to talk to him. Folson was of the
opinion that it was defendant’s voice given that he had the opportunity to hear it first hand from a
short distance away. Folson’s voice identification of defendant did not lack foundation and any
issues with the identification would affect only the weight of the identification, not its
admissibility. People v Berkey, 437 Mich. 40, 52; 467 NW2d 6 (1991). Therefore, the trial court
did not commit plain error in allowing Folson’s voice identification testimony.

                                    D. BRADY v MARYLAND

        Defendant also argues that he was denied due process of law pursuant to Brady v
Maryland, 373 U.S. 83; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963), when the lighters found in his
pocket were lost or destroyed. In order to preserve for appeal an issue regarding the
prosecution’s suppression of evidence, defendant must have moved for a new trial or for relief
from judgment in the trial court. People v Cox, 268 Mich. App. 440, 448; 709 NW2d 152 (2005).
Defendant did not move for a new trial or for relief from judgment in the trial court or raise the
issue of a Brady violation at any time in the trial court. Therefore, this issue is not preserved for
appeal. Again, this Court reviews unpreserved issues for plain error affecting a defendant’s
substantial rights. Carines, 460 Mich. at 763.

       In Brady, the United States Supreme Court held that “the suppression by the prosecution
of evidence favorable to an accused upon request violates due process where the evidence is
material either to guilt or to punishment, irrespective of the good faith or bad faith of the
prosecution.” Brady, 373 U.S. at 87. The Michigan Supreme Court has since articulated a three-
part test to determine whether a Brady violation has occurred: “(1) the prosecution has
suppressed evidence; (2) that is favorable to the accused; and (3) that is material.” People v
Chenault, 495 Mich. 142, 150; 845 NW2d 731 (2014). In addition, MCR 6.201(B)(1) requires
disclosure, upon request, of “any exculpatory information or evidence known to the prosecuting
attorney.”

        Here, the evidence showed that Richardson discovered four lighters in defendant’s
pocket, took a picture of the lighters, and handed them over to police officers. However, the
lighters were lost and never placed in evidence. Therefore, regardless of the government’s good
faith or bad faith in losing the lighters, they are considered suppressed for purposes of Brady.

        Evidence is considered to be favorable to the defense when “it is either exculpatory or
impeaching.” Id. Defendant contends that if he had possession of the lighters, he could
demonstrate that they were inoperable, and could not have been used to start the fires. Defendant
does not provide any corroboration for this claim or explain why he would be carrying around
multiple inoperable lighters while fleeing from the scene of a fire. If, contrary to defendant’s
claim, the lighters were operable, their introduction at trial would have been harmful to
defendant. Thus, defendant cannot satisfy the materiality requirement because it cannot be said
that “there is a reasonable probability that, had the evidence been disclosed to the defense, the
result of the proceeding would have been different.” Id.




                                                -9-
        Defendant’s convictions are vacated and the matter is remanded for a new trial. We do
not retain jurisdiction.



                                                         /s/ Michael J. Talbot
                                                         /s/ Christopher M. Murray




                                            -10-